Citation Nr: 1029821	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-38 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for grand mal 
seizures with blackouts.

2.  Entitlement to service connection for Parkinson's disease, to 
include as secondary to grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1948 to 
August 1949 and from September 1950 to April 1952.  He also had 
unverified periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision on the issue of entitlement to 
service connection for Parkinson's disease, and an August 2007 
rating decision on the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for grand mal epilepsy and blackouts, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  

A photocopy of an August 2007 statement of the Case (SOC) 
contains numerous notations, to include that the Veteran's non 
service connected pension disabilities of a broken jaw, head 
injury, laceration of upper eyelid, and heart condition should 
have higher evaluations.  The Board is unsure as to what claim 
the Veteran is attempting to file.  The Board does not have 
jurisdiction over these matters, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for Parkinson's 
disease, to include as secondary to grand mal seizures is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In an unappealed July 1997 decision, the RO found that new 
and material evidence had not been received to reopen the 
Veteran's claim for service connection for blackout spells.  

2.  Evidence submitted subsequent to the July 1997 RO decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the July 1997 decision that denied 
reopening a claim for entitlement to service connection for 
blackout spells, which was the last final denial with 
respect to this issue, is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence, dated in June 2007, VA informed the 
appellant of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The correspondence notified the Veteran that he was previously 
denied service connection for epilepsy, also claimed as seizure 
disorder and blackouts, because there was no record of blackout 
spells that occurred in service, except for acute spells.  The 
Veteran was informed that new and material evidence must relate 
to this fact.  

In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was provided 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA and private 
medical records, copies of magazine and internet articles, and 
the statements of the Veteran.  The Board has carefully reviewed 
the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).



Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  

Nevertheless, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
claim will be reopened, and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, the Department of Veterans Affairs (VA) must 
reopen the claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and epilepsy becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service connection.  
The Board observes that this Federal Circuit decision is 
nonprecedential.  However, a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains".  See 
Bethea v. Derwinski, 252, 254 (1992)  

Analysis

The Board has reviewed all of the evidence in the claims file.  
The Board has an obligation to provide reasons and bases 
supporting this decision; however, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Board must assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
Board is obliged to determine in the first instance whether there 
is new and material evidence to reopen the claim, regardless of 
the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995). 
Accordingly, this decision addresses the claim to reopen.  

Historically, an August 1961 RO decision denied the Veteran's 
claim for blackout spells.  A May 1962 RO decision again denied 
the Veteran's claim for blackout spells based on a finding that 
the syncope spells which the Veteran suffered in service was an 
acute disorder.  A January 1963 Board decision denied the 
Veteran's claim and held that any neuropsychiatric disorder 
during service was of an acute and transitory nature without 
residual disability at discharge, and that post service medical 
evidence did not establish the presence of a neuropsychiatric 
disease.  An April 1964 RO decision again denied the Veteran's 
claim for blackout spells.  A February 1965 Board decision found 
that new evidence had been received to consider service 
connection for neuropsychiatric disease or disorder.  An August 
1965 Board decision denied the Veteran's claim and found that any 
neuropsychiatric episodes in service were acute and transitory, 
and that epilepsy was not present.  A February 1992 RO decision 
denied the Veterans claim to reopen and found that new and 
material evidence had not been received.  A May 1993 Board 
decision denied the Veteran's claim to reopen because it found 
that new and material evidence had not been received.  A July 
1997 RO decision denied the Veteran's claim because it found that 
new and material evidence had not been received.  The Veteran did 
not appeal the July 1997 RO decision and it became final.  38 
U.S.C.A. § 7105.  In September 2004, the Veteran filed a claim to 
reopen his previously denied claim.  In sum, the last final 
denial with regard to the Veteran's claim was in July 1997.  
Therefore, the pertinent evidence in this claim is the evidence 
received after the July 1997 RO denial.

Evidence at the time of the last final denial 

The evidence of record in July1997, the time of the last final 
denial, included the Veteran's STRs, service personnel records, 
and VA and private medical reports.  The Board has reviewed the 
entire claims file, and will summarize the most pertinent 
information.

The Veteran entered active service on August 5, 1948.  An August 
5, 1948 record of physical examination reflects that the 
Veteran's nervous system and heart were normal.  An August 9, 
1948 dental record reflects "syncope spells".  Dental records 
dated in September 1950 and April 1952 do not contain any such 
annotation.  An August 1949 report of physical examination 
reflects that the Veteran's nervous and heart systems were 
normal.  The Veteran's STRs include a September 1950 report of 
medical history in which the Veteran denied ever having had 
dizziness or fainting spells, or epilepsy or fits.  An April 1952 
report of medical history for separation purposes reflects that 
the Veteran denied ever having had dizziness or fainting spells 
or epilepsy.  The corresponding reports of medical examination 
for both 1950 and 1952 reflect that the Veteran's neurologic 
system and heart were normal.  

A General Services Administration (GSA) letter from the Military 
Personnel Records Center, dated in April 1962, reflects that the 
records from Paris Island, South Carolina show that on August 11, 
1948, the Veteran had a lacerated upper eyelid and that three 
stitches were applied.  A search of the records at Cherry Point, 
N.C. failed to disclose a record of any treatment regarding 
blackout spells.

A January 1961 report of medical history reflects that the 
Veteran reported that he had never had dizziness or fainting 
spells or epilepsy or fits.  The corresponding report of medical 
examination reflects that he was normal upon clinical 
examination. 

An October 1962 report of medical history reflects that the 
Veteran reported that he was in "good health except, headaches, 
blindness [and] epilepsy which the doctor stated and a few other 
things which I have checked."  The Veteran checked, among other 
things, that he had dizziness or fainting spells, nervous 
trouble, and epilepsy or fits.  The corresponding report of 
medical examination noted that his neurologic evaluation was 
abnormal as the Veteran had fainting spells.  In addition, his 
head, face, neck, and scalp evaluation was abnormal as he had 
frequent headaches.

An October 1962 private medical letter reflects that the Veteran 
had a chief complaint of seizures.  The examiner detailed the 
Veteran's reported history, which included headaches, dizziness, 
leg pain, two daytime attacks, and three nighttime attacks in 
which he groaned and had rolled his head and eyes back.  The 
examiner provided a diagnosis of epilepsy, grand mal type, cause 
undetermined.  

A February 1963 Department of the Army memorandum reflects that 
the Veteran was discharged from the U.S. Army Reserve due to 
medical disqualification.  

Private medical records from the 1960s and 1970s also reflect 
that the Veteran had complaints of blurred vision, fainting and 
dizziness, and was prescribed medication. Private medical records 
in the 1990s reflect that the Veteran was evaluated for syncope.  
He was noted to have irregular heart rhythm with frequent 
premature ventricular contractions.  He was inserted with a 
pacemaker in 1995.  

A 1984 VA examination report reflects that the Veteran had no 
neuropathology found "at all", as related to the central 
nervous system or lumbosacral spine.  In addition, it was noted 
that a seizure disorder was not found.  A VA general medical 
examination report reflects that the Veteran's reflexes were 
equal and active and there were no neurological deficiencies, 
either motor or sensory.  

Evidence since the last final denial

The evidence included since the last final denial in July 1997 
includes private medical reports, the statements of the Veteran, 
and VA medical records. 

The private medical reports reflect that the Veteran suffers from 
Parkinson's disease, that the Veteran was inserted with a 
pacemaker in 1995, and that since his pacemaker was inserted, he 
reported only four episodes of orthostatic dizziness in four 
years. 

VA medical records reflect that in approximately 2003, the 
Veteran first became aware of a tremor in his left arm and began 
taking the medication "Sinemet."  The records also reflect that 
the Veteran's history is remarkable for a brother who died with 
Parkinson's disease, as well as the Veteran's belief that his 
father also had Parkinson's disease.  (See May 2007).  The 
records reflect that the Veteran has a number of illnesses, to 
include depression.  He reported that he was treated for decades 
for epilepsy until a pacemaker was placed in 1995, and further 
reported that he had not passed out since and that he was no 
longer on seizure prophylaxis (See November 2007 VA record).  

The records reflect a worsening of the Veteran's Parkinson's 
disease symptoms, depression, reports of confusion, reports of 
hallucinations (See March 2008 VA records), and voice problems 
(See March 2009 VA record).  An April 2009 VA record notes 
"idiopathic Parkinson's disease". 

The evidence received since the last final denial also includes 
duplicate copies of evidence in the file at the time of the prior 
final 1997 RO denial.

A copy of an internet article "Travels with Parkinson's" 
contains information on Parkinson's disease, to include symptoms 
and advice.

A copy of an article from "New Dawn Magazine" entitled "The 
Human Radiation Experiments, How scientists secretly used US 
citizens as guinea pigs during the Cold War" discusses 
radioactive fallout in Nevada, Utah, Colorado, and New Mexico in 
the 1950s and 1960s.  A handwritten statement from the Veteran, 
on the copy, reflects his assertion that he was living in 
barracks in 1951 and 1952 with men who were taken to be used as 
"guinea pigs" and that these men could have contaminated the 
barracks, and thus, the Veteran.

The claims file also contains the statement of the Veteran.  In 
which he avers that he knows that thousands of individuals were 
killed due to the nuclear testing, that he blacked out while in 
formation in 1961, that he was treated for epilepsy, that the 
side effects of his epilepsy medication may have caused his 
Parkinson's disease, that he was "experimented" with for years 
(due to "incorrect diagnosis"), and if the right test had been 
done in 1948 at Paris Island, he would not have been allowed to 
serve two tours of duty in the Marines. 

Old and new evidence of record considered as a whole

As noted above, some of the evidence received since the last 
final denial is duplicative or cumulative of prior evidence of 
record.  Thus, it cannot form the basis to reopen the Veteran's 
claim.

In addition, the Board finds that none of the evidence raises a 
possibility of substantiating the claim.  Historically, the 
Veteran's claim was denied because the evidence established that 
any black out or fainting spell in service was acute and 
transitory.  In addition, there was no evidence that epilepsy was 
present to a degree of ten percent or more within a year of 
service.  The Veteran has not provided new and material evidence 
that his fainting spell or blackout in service was not acute and 
transitory.  He has not provided any new and material evidence 
that he has a grand mal epilepsy/black out spell disability which 
began in service.  He has not provided any new and material 
evidence that he has had a chronic epilepsy/ black out disability 
since service.  The newly received documents are not material as 
they do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The medical records are new as they reflect continued treatment 
of the Veteran for Parkinson 's disease and other disabilities.  
However, they are not material as they do not provide any 
indication that the Veteran has had fainting spells, blackouts, 
or grand mal seizures related to active service.  

The articles regarding nuclear testing are new, but they do not 
specifically pertain to the Veteran and do not discuss the 
Veteran's symptoms of blackouts.  The article on Parkinson's 
disease does not specifically pertain to the Veteran or his 
blackout spells.  Moreover they are not medical  treatises.  
Assuming, arguendo, that the articles rise to the level of a 
medical article or medical treatise, the Board notes that the 
Court has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, 
articles and treatises tend to be general in nature and tend not 
to relate to the specific facts in a given veteran's claim.  In 
the present case, the articles submitted by the Veteran fall into 
this general category.   In addition, the articles are not 
combined with any opinion of a medical professional.  Therefore, 
this evidence is not probative with regard to the issue here on 
appeal.
 
The Veteran's statements are largely duplicative of his previous 
statements, and do not provide any additional probative evidence 
which would raise a reasonable possibility of substantiating the 
claim.  The new evidence does not establish any in-service 
treatment for black out spells, fainting, or seizures.  

The Veteran's new theory that his Parkinson's disease may have 
been caused by nuclear fallout in the 1950s and 1960s is not 
probative of any such treatment or continuity of symptomatology 
since the single August 1948 account of syncope episodes.  In 
addition, he has previously made numerous statements that he did 
not have fainting spells until the approximately 1960 or 1961.  
Any averment that Marines may have been contaminated by nuclear 
fallout, brought such contamination back to their barracks, 
contaminated the Veteran when he was stationed in Camp Pendleton 
for two months in 1951 or 1952, and thus caused his disability 
cannot serve as a basis to reopen the claim.  Although the 
credibility of the evidence is to be presumed lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and that the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim for 
service connection for grand mal seizures with blackouts is not 
reopened.


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for grand mal epilepsy 
and blackouts, the appeal is denied.


REMAND

Historically, a July 2005 rating decision denied the Veteran's 
claim for service connection for Parkinson's disease as secondary 
to grand mal epilepsy and blackouts.  The RO denied the claim as 
the Veteran was not service connected for grand mal epilepsy or 
blackouts; therefore, he could not be service-connected for any 
disability secondary to grand mal epilepsy and blackouts.  In 
addition, there was no evidence showing Parkinson's disease was 
incurred in, or aggravated by, military service.  

In February 2006, the Veteran submitted a statement in which the 
Veteran noted that his Parkinson's disease may have been caused 
by medication for epilepsy (secondary basis) or fallout from 
bombs (direct incurrence basis).  A February 2007 Report of 
Contact appears to reflect that the Veteran wanted the RO to 
consider the claim on a direct incurrence basis.  In March 2007, 
the VA provided the Veteran with VCAA notice on entitlement to 
service connection for Parkinson's disease on a direct incurrence 
basis.  In April 2007, the Veteran's representative sent VA 
correspondence in which he stated, "I do not see the Parkinson's 
disease as being shown directly during military service, but 
apparently is a consequence of other disabilities the veteran 
contends should be service-connected.  This would be the 
secondary claim that the Parkinson's came about because of the 
overuse of medications that were prescribed to the veteran from 
the Department of Veterans Affairs Medical Center that resulted 
in Parkinson's disease."  Thereafter, in June 2007, VA sent the 
Veteran VCAA notice that it was working on his application to 
reopen a claim for service connection for Parkinson's' disease 
secondary to medications taken for epilepsy.   

Despite the representative's statement that the claim for 
Parkinson's disease is a claim on a secondary basis, the Board 
finds that the Veteran also wishes the claim to be considered on 
a direct incurrence basis.  This is evidenced by the Veteran's 
submission of an article on nuclear testing and the Veteran's 
statement received by VA in February 2009.  (See reverse side of 
DAV correspondence).  

In addition, the Veteran's February 2006 statement was received 
by VA within one year of the July 2005 denial.  Therefore, it can 
be construed as a notice of disagreement to the July 2005 rating 
decision.  No appropriate statement of the case has been received 
subsequent to the notice of disagreement; therefore, the claim 
must be remanded to the RO for issuance of an SOC. See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  In this regard, the 
Board notes that the SOC and SSOC dealt with whether there was 
new and material evidence to reopen the claim.  As the Veteran 
filed a timely NOD to the July 2005 rating decision, that claim 
is still on appeal and is not a final denial.  The Veteran also 
must be given an opportunity to perfect an appeal to the Board 
concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent statement). 

In sum, the Veteran's claim is a claim for entitlement to service 
connection for Parkinson's disease due to active service, to 
include exposure to radioactive dust, and to include on a 
secondary basis, due to medications to treat his epilepsy.  The 
issue is not one of whether new and material evidence has been 
received, as a timely NOD was received.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
Parkinson's disease since service.  After 
obtaining a completed VA Form 21-4142, the AOJ 
should attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  

2.  Schedule the Veteran for a VA examination 
to determine the extent and etiology of the 
Veteran's Parkinson's disease.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran has Parkinson's disease 
causally related to his military service, 
to include the Veteran's averment that he 
may have been contaminated with 
radioactive dust by using the same 
barracks as Marines who may have been 
contaminated by radioactive dust.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete rationale.  

3.  Issue a statement of the case as to the 
issue of entitlement to service connection 
for Parkinson's disease, to include as 
secondary to a service-connected disability.  
The statement of the case must reflect that a 
timely appeal was made from a July 2005 
rating decision on a direct-incurrence and 
secondary service connection bases, as 
outlined in the body of this Remand above.  
The Veteran and his representative should be 
afforded the appropriate opportunity to 
respond.  The case should be returned to the 
Board for further appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


